 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 5                                          AT TACOMA

 6      PAUL SANDERSON,
                                                                 Case No. C19-5395 RBL-TLF
 7                                    Petitioner,
                  v.                                             ORDER
 8
        STATE OF WASHINGTON,
 9
                                      Respondent.
10

11          The Court, having reviewed the report and recommendation, the petition for writ of

12   federal habeas corpus relief and the remaining record, hereby finds and ORDERS:

13          (1)        the Magistrate Judge’s report and recommendation is approved and adopted;

14          (2)        petitioner’s federal habeas corpus petition is DISMISSED with prejudice;

15          (3)        petitioner will not be issued a certificate of appealability; and

16          (4)        the Clerk is directed to send copies of this Order to petitioner, to Magistrate Judge

17                     Theresa L. Fricke and to any other party that has appeared in this action.

18          Dated this 19th day of August, 2019.

19

20

21                                                            A
                                                              Ronald B. Leighton
22
                                                              United States District Judge
23

24

25

     ORDER - 1
